 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of July ___,
2014, entered into by and among PULSE EVOLUTION CORPORATION, a Nevada
corporation (the “Company”), and the Buyer(s) set forth on the signature pages
affixed hereto (individually, a “Buyer” or collectively the “Buyers”).

 

WITNESSETH:

 

WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(a)(2) and/or Rule 506 of Regulation D (“Regulation D”) and/or
Regulation S (“Regulation S”) as promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”); and

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyers, as provided herein, and
the Buyers shall purchase the number of shares of the Company’s restricted
common stock (the “Shares” or the “Securities”) as set forth on Annex A at a
purchase price of $0.40 per share (the “Purchase Price”) (the “Subscription
Amount”);

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:

 

1. PURCHASE AND SALE OF COMMON STOCK.

 

(a) Purchase of Shares. Subject to the satisfaction (or waiver) of the terms and
conditions of this Agreement, each Buyer agrees, severally and not jointly, to
purchase at Closing (as defined below), and the Company agrees to sell and issue
to each Buyer, severally and not jointly, at Closing, the Shares as set forth on
the Buyer Signature Page, attached hereto as Annex A, for each Buyer affixed
hereto. Upon Buyer’s execution of this Agreement on the Buyer Signature Page and
Buyer’s completion of the Accredited Investor Certification, the Investor
Profile, the Anti-Money Laundering Information Form, in the form attached as
Annex A to this Agreement, and any other documents, agreements, supplements and
additions thereto required by the Company (collectively, the “Subscription
Documents”) to be completed by the Buyer, the Buyer shall wire transfer the
Subscription Amount set forth on its Buyer Signature Page, in same-day funds, in
accordance with the instructions to be provided by Buyer to the Company at
Closing.

 

(b) Closing Date. The closing of the purchase and sale of the Shares (the
“Closing”) shall take place as soon as practicable following the satisfaction of
the conditions to the Closing set forth herein (or such later date as is
mutually agreed to by the Company and the Buyer(s)) (the date of any such
Closing is hereinafter referred to as a “Closing Date”). The Closing shall occur
on a Closing Date at the law offices of Eavenson, Fraser, Lunsford & Evans, PL,
2000 PGA Boulevard, Suite 3200, Palm Beach Gardens, FL 33408 (or such other
place as is mutually agreed to by the Company and the Buyer(s)).

 

2. Acceptance of Subscriptions. The Buyer understands and agrees that the
Company, in its sole and absolute discretion, reserves the right to accept or
reject this or any other subscription for the Shares, in whole or in part,
notwithstanding prior receipt by the Buyer of notice of acceptance of this
subscription. If the subscription is rejected in whole or the offering of the
Shares is terminated, all funds received by the Company from the Buyer will be
immediately returned without interest or offset, and this subscription shall
thereafter be of no further force or effect.

 

3. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:

 

(a) Investment Purpose. Buyer is acquiring the Shares for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act; provided, however, that by making the
representations herein, such Buyer reserves the right to dispose of the
Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities, or an available exemption under
the Securities Act. The Buyer agrees not to sell, hypothecate or otherwise
transfer the Securities unless such Securities are registered under the federal
and applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such law is available.

 

(b) Residence of Buyer. Buyer resides in the jurisdiction set forth on the Buyer
Signature Page affixed hereto.

 

 

 

 

(c) Non-U.S. Person. If a Buyer is not a person in the United States or a U.S.
Person (as defined in Rule 902(k) of Regulation S) or is not purchasing the
Shares on behalf of a person in the United States or a U.S. Person:

 

(i) neither the Buyer nor any disclosed principal is a U.S. Person nor are they
subscribing for the Shares for the account of a U.S. Person or for resale in the
United States and the Buyer confirms that the Shares have not been offered to
the Buyer in the United States and that this Agreement has not been signed in
the United States;

 

(ii) The Buyer (i) as of the execution date of this Agreement is not located
within the United States, and (ii) is not purchasing the Shares for the account
or benefit of any U.S. person except in accordance with one or more available
exemptions from the registration requirements of the Securities Act or in a
transaction not subject thereto;

 

(iii) the Buyer acknowledges that the Shares have not been registered under the
Securities Act and may not be offered or sold in the United States or to a U.S.
Person unless the securities are registered under the Securities Act and all
applicable state securities laws or an exemption from such registration
requirements is available, and further agrees that hedging transactions
involving such securities may not be conducted unless in compliance with the
Securities Act;

 

(iv) the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, understands that the Company is the seller of the Shares and underlying
securities and that, for purposes of Regulation S, a “distributor” is any
underwriter, dealer or other person who participates pursuant to a contractual
arrangement in the distribution of securities sold in reliance on Regulation S
and that an “affiliate” is any partner, officer, director or any person directly
or indirectly controlling, controlled by or under common control with any person
in question. Except as otherwise permitted by Regulation S, the Buyer and if
applicable, the disclosed principal for whom the Buyer is acting, agrees that it
will not, during a one year distribution compliance period, act as a
distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Shares or underlying securities other than
to a non-U.S. Person;

 

(v) the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, acknowledges and understands that in the event the Shares are offered,
sold or otherwise transferred by the Buyer or if applicable, the disclosed
principal for whom the Buyer is acting, to a non-U.S Person prior to the
expiration of a one year distribution compliance period, the purchaser or
transferee must agree not to resell such securities except in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration; and must further
agree not to engage in hedging transactions with regard to such securities
unless in compliance with the Securities Act; and

 

(vi) neither the Buyer nor any disclosed principal will offer, sell or otherwise
dispose of the Shares or the underlying securities in the United States or to a
U.S. Person unless (A) the Company has consented to such offer, sale or
disposition and such offer, sale or disposition is made in accordance with an
exemption from the registration requirements under the Securities Act and the
securities laws of all applicable states of the United States or (B) the SEC has
declared effective a registration statement in respect of such securities.

 

(d) Accredited Investor Status. The Buyer meets the requirements of at least one
of the suitability standards for an “Accredited Investor” as that term is
defined in Rule 501(a)(3) of Regulation D, and as set forth on the Accredited
Investor Certification attached hereto.

 

(e) Accredited Investor Qualifications. The Buyer (i) if a natural person,
represents that the Buyer has reached the age of 21 and has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Shares, such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Shares, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Buyer is executing this Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Agreement
and make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Buyer is a party or by which it is bound.

 

2

 

 

(f) Solicitation. The Buyer is unaware of, is in no way relying on, and did not
become aware of the offering of the Shares through or as a result of, any form
of general solicitation or general advertising including, without limitation,
any article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Shares and is not subscribing for
the Shares and did not become aware of the offering of the Shares through or as
a result of any seminar or meeting to which the Buyer was invited by, or any
solicitation of a subscription by, a person not previously known to the Buyer in
connection with investments in securities generally.

 

(g) Brokerage Fees. The Buyer has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transaction contemplated hereby (other than
commissions to be paid by the Company to the Brokers).

 

(h) Buyer’s Advisors. The Buyer and the Buyer’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”), as the
case may be, has such knowledge and experience in financial, tax, and business
matters, and, in particular, investments in securities, so as to enable it to
utilize the information made available to it in connection with the Shares to
evaluate the merits and risks of an investment in the Shares and the Company and
to make an informed investment decision with respect thereto.

 

(i) Buyer Liquidity. Buyer has adequate means of providing for such Buyer’s
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Shares for an indefinite period of time, and
after purchasing the Shares the Buyer will be able to provide for any
foreseeable current needs and possible personal contingencies. The Buyer must
bear and acknowledges the substantial economic risks of the investment in the
Shares including the risk of illiquidity and the risk of a complete loss of this
investment.

 

(j) High Risk Investment. The Buyer is aware that an investment in the Shares
involves a number of very significant risks and has carefully researched and
reviewed and understands the risks of, and other considerations relating to the
purchase of the Shares.

 

(k) Reliance on Exemptions. Buyer understands that the Shares are being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire
such securities.

 

(l) Information. Buyer and its Advisors have been furnished with all documents
and materials relating to the business, finances and operations of the Company
and its subsidiaries and information that Buyer requested and deemed material to
making an informed investment decision regarding its purchase of the Shares.
Buyer and its Advisors have reviewed all filings made by the Company with the
SEC, including all filings made publicly available through the SEC’s web portal
https://www.sec.gov/edgar. Buyer and its Advisors have been afforded the
opportunity to review such documents and materials and the information contained
therein. Buyer and its Advisors have been afforded the opportunity to ask
questions of the Company and its management. Buyer understands that such
discussions, as well as any written information provided by the Company, were
intended to describe the aspects of the Company’s and its subsidiaries’ business
and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Agreement, the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company. Some of such information may include projections as to
the future performance of the Company and its subsidiaries, which projections
may not be realized, may be based on assumptions which may not be correct and
may be subject to numerous factors beyond the Company’s and its subsidiaries’
control. Additionally, Buyer understands and represents that he is purchasing
the Shares notwithstanding the fact that the Company and its subsidiaries, if
any, may disclose in the future certain material information Buyer has not
received, including the financial results of the Company and its subsidiaries
for their current fiscal quarters. Neither such inquiries nor any other due
diligence investigations conducted by such Buyer or its Advisors shall modify,
amend or affect such Buyer’s right to rely on the Company’s representations and
warranties contained in Section 3 below. Buyer has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its investment in the Shares.

 

(m) No Other Representations or Information. In evaluating the suitability of an
investment in the Shares, the Buyer has not relied upon any representation or
information (oral or written) with respect to the Company or its subsidiaries,
or otherwise, other than as stated in this Agreement. No oral or written
representations have been made, or oral or written information furnished, to the
Buyer or its Advisors, if any, in connection with the offering of the Shares.

 

(n) No Governmental Review. Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
will pass on, or has made or will make, any recommendation or endorsement of the
Shares, or the fairness or suitability of the investment in the Shares, nor have
such authorities passed upon or endorsed the merits of the offering of the
Shares.

 

3

 

 

(o) Transfer or Resale. Buyer understands that: (i) the Shares have not been and
are not being registered under the Securities Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, or (B) such Buyer shall have delivered to
the Company an opinion of counsel, in a generally acceptable form, to the effect
that such securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration requirements;
(ii) any sale of such securities made in reliance on Rule 144 under the
Securities Act (or a successor rule thereto) (“Rule 144”) may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii), except as otherwise provided
herein, neither the Company nor any other person is under any obligation to
register such securities under the Securities Act or any state securities laws
or to comply with the terms and conditions of any exemption thereunder. There
can be no assurance that there will be any market or resale for the Shares, nor
can there be any assurance that the Shares will be freely transferable at any
time in the foreseeable future.

 

(p) Legends. Buyer understands that the certificates or other instruments
representing the Shares shall bear a restrictive legend in substantially the
following form (and a stop transfer order may be placed against transfer of such
stock certificates):

 

For U.S. Persons:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

For Non-U.S. Persons:

 

THESE SECURITIES REPRESENTED HEREBY WERE ISSUED IN AN OFFSHORE TRANSACTION TO
PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO
REGULATION S PROMULGATED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF THE SECURITIES REPRESENTED HEREBY
HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

 

For all Persons:

 

AS PROVIDED FOR IN THE COMPANY’S AMENDED AND RESTATED ARTICLES OF INCORPORATION
FILED WITH THE NEVADA SECRETARY OF STATE ON MAY 22, 2014, ONLY HOLDERS OF
SECURITIES THAT CERTIFY TO THE COMPANY ON A QUARTERLY BASIS THAT THE SECURITIES
HAVE NOT BEEN USED IN CONNECTION WITH STOCK LOAN TRANSACTIONS SHALL BE ENTITLED
TO VOTING RIGHTS OR DIVIDENDS DURING THAT SAME QUARTERLY PERIOD.

 

4

 

 

(q) Organization and Standing of Buyer. If such Buyer is an entity, it is a
corporation, partnership or other entity duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.

 

(r) Authorization, Enforcement. Such Buyer has the requisite power and authority
to enter into and perform this Agreement, the other Subscription Documents, the
Transactions and to purchase the Shares being sold to it hereunder. The
execution, delivery and performance of this Agreement and the other Subscription
Documents by such Buyer and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Buyer or its Board of Directors, stockholders, partners, members, as the case
may be, is required. This Agreement and the other Subscription Documents have
been duly authorized, executed and delivered by such Buyer and upon execution of
this Agreement and the Subscription Documents by the other parties hereto and
thereto, constitute, or shall constitute when executed and delivered, a valid
and binding obligation of such Buyer enforceable against such Buyer in
accordance with the terms hereof and thereof, except as such enforceability may
be limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(s) No Conflicts. The execution, delivery and performance of this Agreement and
the other Subscription Documents and the consummation by such Buyer of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) if the Buyer is not an individual, result in a violation of such Buyer’s
charter documents or bylaws or other organizational documents or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Buyer is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Buyer or its properties (except for such conflicts, defaults
and violations as would not, individually or in the aggregate, have a material
adverse effect on such Buyer). Such Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement and the other Subscription Documents or to
purchase the Shares in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, such Buyer is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.

 

(t) For ERISA plan Buyers only. The fiduciary of the ERISA plan represents that
such fiduciary has been informed of and understands the Company’s investment
objectives, policies and strategies, and that the decision to invest “plan
assets” (as such term is defined in ERISA) in the Company is consistent with the
provisions of ERISA that require diversification of plan assets and impose other
fiduciary responsibilities. The Buyer fiduciary or Plan (a) is responsible for
the decision to invest in the Company; (b) is independent of the Company or any
of its affiliates; (c) is qualified to make such investment decision; and (d) in
making such decision, the Buyer fiduciary or Plan has not relied primarily on
any advice or recommendation of the Company or any of its affiliates;

 

(u) Anti-Money Laundering; OFAC.

 

(i) The Buyer should check the Office of Foreign Assets Control (“OFAC”) website
at http://www.treas.gov/ofac before making the following representations. The
Buyer represents that the amounts invested by it in the Company in the Shares
were not and are not directly or indirectly derived from activities that
contravene U.S. federal or state or international laws and regulations,
including anti-money laundering laws and regulations. U.S. federal regulations
and Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at http://www.treas.gov/ofac. In addition, the programs administered by
OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

 

(ii) To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any
person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs. Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth in the
preceding paragraph. The Buyer agrees to promptly notify the Company should the
Buyer become aware of any change in the information set forth in these
representations. The Buyer understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of the Buyer, either by
prohibiting additional subscriptions from the Buyer, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and a Broker may also be required to report such
action and to disclose the Buyer’s identity to OFAC. The Buyer further
acknowledges that the Company may, by written notice to the Buyer, suspend the
redemption rights, if any, of the Buyer if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company or any Broker or any of the Company’s other service providers.
These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs;

 



 

 

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

5

 

 

(iii) To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any
person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a senior foreign political figure[2], or any immediate
family[3] member or close associate[4] of a senior foreign political figure, as
such terms are defined in the footnotes below; and

 

(iv) If the Buyer is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Buyer receives deposits from, makes payments on behalf of, or
handles other financial transactions related to a Foreign Bank, the Buyer
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

 

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a) Organization and Qualification. The Company and each of its subsidiaries, if
any, is a corporation or other business entity duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation,
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company and each of its subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect, as
defined below. Each subsidiary of the Company is identified on Schedule 3(a)
attached hereto.

 

(b) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company and each of its subsidiaries that is party to this Agreement, has the
requisite corporate power and authority to enter into and perform, as the case
may be, under this Agreement, and all other agreements and documents that are
exhibits hereto and thereto or are contemplated hereby or thereby or necessary
or desirable to effect the transactions contemplated hereby and thereby to which
it is a party and to issue the Shares in accordance with the terms hereof and
thereof, (ii) the execution and delivery of this Agreement, by the Company and
each such subsidiary and the consummation by it of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Shares
have been duly authorized by the Company’s or such subsidiary’s Board of
Directors, and no further consent or authorization is required by the Company or
such subsidiary, their respective Board of Directors or their respective
stockholders, (iii) this Agreement, will be duly executed and delivered by the
Company and each of its subsidiaries that is party thereto, (iv) this Agreement,
when executed will constitute the valid and binding obligations of the Company
and each of its subsidiaries that is party thereto enforceable against the
Company and each such subsidiary in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

(c) Capitalization. The authorized capital of the Company consists of a total of
300,000,000 shares of common stock, $0.0001 par value per share and 100,000,000
shares of undesignated preferred stock, of which (i) ___________shares of Common
Stock are issued and outstanding, and (ii) zero (0) shares of preferred stock
are issued or outstanding, and All of the outstanding shares of Common Stock
have been duly authorized, validly issued and are fully paid and nonassessable.
No shares of capital stock of the Company or any of its subsidiaries are subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, except as disclosed in the Articles of
Incorporation of the Company, as amended and effective on the date hereof. As of
the date of this Agreement, except as set forth on Schedule 3(c), (i) there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any Shares of the Company or any of its subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its subsidiaries, (ii) there are no outstanding
debt securities other than as set forth in Schedule 3(c), and (iii) except as
contemplated hereby, there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act. There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Shares as described in this Agreement. The
Shares when issued, will be free and clear of all pledges, liens, encumbrances
and other restrictions (other than those arising under applicable securities
laws as a result of the issuance of the Shares or those restrictions as
disclosed herein). Except as set forth on Schedule 3(c), no co-sale right, right
of first refusal or other similar right exists with respect to the Shares or the
issuance and sale thereof. The issue and sale of the Shares will not result in a
right of any holder of Company securities to adjust the exercise, exchange or
reset price under such securities. The Company has made available to the Buyer
true and correct copies of the Company’s Articles of Incorporation, and as in
effect on the date hereof (the “Articles of Incorporation”), and the Company’s
Bylaws, as in effect on the date hereof (the “Bylaws”), and the terms of all
securities exercisable for Company Shares and the material rights of the holders
thereof in respect thereto other than stock options issued to employees and
consultants.

 



 

 

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

6

 

 

(d) Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
nonassessable, are free from all taxes, liens and charges with respect to the
issue thereof.

 

(e) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and each of its subsidiaries that is party hereto or thereto, and
the consummation by the Company and each of its subsidiaries that is party
hereto or thereto of the transactions contemplated hereby and thereby will not
(i) result in a violation of the Articles of Incorporation, the Bylaws or any
certificate of designations of any outstanding series of preferred stock (or
equivalent constitutive document) of the Company or any of its subsidiaries or
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any subsidiary is a party, or result in a
violation of any law, rule, regulation, order, judgment or decree (including
U.S. federal and state securities laws and regulations) applicable to the
Company or any subsidiary or by which any property or asset of the Company or
any subsidiary is bound or affected except for those which could not reasonably
be expected to have a material adverse effect on the assets, business, condition
(financial or otherwise), results of operations or future prospects of the
Company and its subsidiaries taken as a whole (a “Material Adverse Effect”).
Except those which could not reasonably be expected to have a Material Adverse
Effect, neither the Company nor any subsidiary is in violation of any term of or
in default under its constitutive documents. Except as set forth in Schedule
3(e), and except those which could not reasonably be expected to have a Material
Adverse Effect, neither the Company nor any subsidiary is in violation of any
term of or in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or any subsidiary. The business of
the Company and its subsidiaries is not being conducted, and shall not be
conducted in violation of any material law, ordinance, or regulation of any
governmental entity. Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
neither the Company nor any of its subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement in accordance with
the terms hereof or thereof. Neither the execution and delivery by the Company
of this Agreement, nor the consummation by the Company of the transactions
contemplated hereby or thereby, will require any notice, consent or waiver under
any contract or instrument to which the Company is a party or by which the
Company is bound or to which any of their assets is subject, except for (i) any
notice, consent or waiver, set forth in Schedule 3(e), or (ii) any notice,
consent or waiver the absence of which would not have a Material Adverse Effect
and would not adversely affect the consummation of the transactions contemplated
hereby or thereby. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
two sentences have been obtained or effected on or prior to the date hereof. The
Company is unaware of any facts or circumstance, which might give rise to any of
the foregoing.

 

(f) Absence of Litigation. Except as set forth on Schedule 3(f), there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
against or affecting the Company or any subsidiary, wherein an unfavorable
decision, ruling or finding would (i) adversely affect the validity or
enforceability of, or the authority or ability of the Company or any of its
subsidiaries to perform its obligations under, this Agreement, or (ii) have a
Material Adverse Effect.

 

7

 

 

(g) Acknowledgment Regarding Buyer’s Purchase of the Shares. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement, and the transactions
contemplated hereby and thereby. The Company further acknowledges that each
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and thereby and any advice given by such Buyer or any of
their respective representatives or agents in connection with this Agreement,
and the transactions contemplated hereby and thereby is merely incidental to
such Buyer’s purchase of the Shares. The Company further represents to the
Buyers that the Company’s decision to enter into this Agreement, has been based
solely on the independent evaluation by the Company and its representatives.

 

(h) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Shares.

 

(i) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Shares under the
Securities Act or cause this offering of the Shares to be integrated with prior
offerings by the Company for purposes of the Securities Act.

 

(j) Employee Relations. Neither Company nor any subsidiary is involved in any
labor dispute nor, to the knowledge of the Company, is any such dispute
threatened. Neither Company nor any subsidiary is party to any collective
bargaining agreement. None of the Company’s or its subsidiaries’ employees is a
member of a union, and the Company believes that its and its subsidiaries’
relationship with their respective employees is good.

 

(k) Intellectual Property Rights. Except as set forth on Schedule 3(k), the
Company owns or possesses all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations, and all rights with
respect to the foregoing, which are necessary for the conduct of its business as
now conducted without any conflict with the rights of others except for such
conflicts that would not result in a Material Adverse Effect. Except as set
forth on Schedule 3(k), neither Company nor any subsidiary has received any
notice of infringement of, or conflict with, the asserted rights of others with
respect to any intellectual property that it utilizes.

 

(l) Environmental Laws.

 

(i) The Company and each subsidiary has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
written notice of violation, formal administrative proceeding, or investigation,
inquiry or information request, relating to any Environmental Law involving the
Company or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (vii)
health and safety of employees and other persons; and (viii) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”).

 

(ii) To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company or any
subsidiary.

 

(iii) The Company and its subsidiaries (i) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (ii) are in compliance with all terms
and conditions of any such permit, license or approval.

 

8

 

 

(m) Title. Except as set forth on Schedule 3(m), each of the Company and its
subsidiaries has good and marketable title to all of its personal property and
assets free and clear of any material restriction, mortgage, deed of trust,
pledge, lien, security interest or other charge, claim or encumbrance which
would have a Material Adverse Effect. Except as set forth on Schedule 3(m), with
respect to properties and assets it leases, each of the Company and its
subsidiaries is in material compliance with such leases and holds a valid
leasehold interest free of any liens, claims or encumbrances which would have a
Material Adverse Effect.

 

(n) No Material Adverse Breaches, etc. Neither Company nor any subsidiary is
subject to any charter, corporate or other legal restriction, or any judgment,
decree, order, rule or regulation which in the judgment of the Company’s
officers has or is expected in the future to have a Material Adverse Effect.
Neither Company nor any subsidiary is in breach of any contract or agreement
which breach, in the judgment of the Company’s officers, has or is expected to
have a Material Adverse Effect.

 

(o) Tax Status. Except as set forth in Schedule 3(o), the Company and each
subsidiary has made and filed all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject and (unless and only to the extent that the Company or such subsidiary
has set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith, and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. Except as set forth in Schedule 3(o),
there are no unpaid taxes in any material amount claimed to be due from the
Company or any subsidiary by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.

 

(p) Certain Transactions. Except as set forth in Schedule 3(p), and except for
arm’s length transactions pursuant to which the Company or any subsidiary makes
payments in the ordinary course of business upon terms no less favorable than it
could obtain from third parties, none of the officers, directors, or employees
of the Company or any subsidiary is presently a party to any transaction with
the Company or any subsidiary (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

 

(q) Rights of First Refusal. Except as set forth on Schedule 3(q), the Company
is not obligated to offer the securities offered hereunder on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former stockholders of the Company, underwriters, brokers, agents or
other third parties.

 

(r) Reliance. The Company acknowledges that the Buyers are relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Shares. The Company further acknowledges that without such representations
and warranties of the Company made hereunder, the Buyers would not enter into
this Agreement.

 

(s) Brokers’ Fees. The Company does not have any liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement, except for the payment of the
Brokers’ Fee to the Brokers, as described above.

 

5. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 5, 6 and 7 of
this Agreement.

 

(b) Form D. The Company agrees to file a Form D with respect to the offer and
sale of the Shares as required under Regulation D. The Company shall, take such
action as the Company shall reasonably determine is necessary to qualify the
Shares, or obtain an exemption for the Shares for sale to the Buyers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of any such
action so taken to the Buyers.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Shares to the
Buyer(s) at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion:

 

(a) Buyer shall have executed this Agreement and the required Subscription
Documents and delivered them to the Company.

 

9

 

 

(b) The Buyer(s) shall have delivered to the Company the Purchase Price for
Shares in respective amounts as set forth on the signature page(s) affixed
hereto by wire transfer of immediately available U.S. funds pursuant to the wire
instructions set forth in Section 1(a) hereof and the Company shall have
delivered the net proceeds to the Company by wire transfer of immediately
available U.S. funds pursuant to the wire instructions provided by the Company.

 

(c) The representations and warranties of the Buyer(s) contained in this
Agreement shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the Closing
Date.

 

7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

 

(a) The obligation of the Buyer(s) hereunder to purchase the Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions:

 

(i) The Company shall have executed this Agreement and delivered it to the Buyer

 

(ii) The representations and warranties of the Company contained in this
Agreement, shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality, in which case, such representations and warranties shall be true
and correct without further qualification) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement, to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.

 

8. REGISTRATION OF THE SHARES; COMPLIANCE WITH SECURITIES ACT.

 

8.1 Registration Procedures and Expenses. The Company shall:

 

(a) Piggyback Registration Rights. Whenever the Company proposes to register
under the Securities Act any of its Common Stock for sale to the public for cash
in an underwritten offering, and the registration form to be used would permit
inclusion thereto of the Shares and any shares of common stock issued or
issuable directly or indirectly with respect to the Shares held by the Buyers by
way of stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization
(together, for purposes of this Section 8, the “Registrable Securities”) (a
“Piggyback Registration”), the Company will give prompt written notice to
Shareholder and will include in such Piggyback Registration, subject to the
allocation provisions below, all Registrable Securities with respect to which
the Company has received from the Shareholder a written request for inclusion
within 30 days after the Company’s sending of such notice; provided however,
that the Company shall not be required to effect any registration of Registrable
Securities if (i) the registration is the Company’s underwritten offering, (ii)
registration is effected by the Company on behalf of a shareholder exercising
registration rights that pursuant to the terms thereof prohibit the
shareholder’s shares from being included in such registration (a “Limited Demand
Registration”), (iii) the Registrable Securities was previously included in a
Registration Statement, whether an underwritten offering or otherwise, or (iv)
the registration statement is filed or effected on Form S-4 or Form S-8, each as
promulgated under the 1933 Act, or their then equivalents;

 

(b) use its reasonable best efforts, subject to receipt of necessary information
from the Buyers whose securities are included therein, to cause the SEC to
declare the Registration Statement (or post-effective amendment, as applicable)
effective within 30 business days after the Closing Date or, if the SEC reviews
the Registration Statement, within 120 days after the Closing Date (the
“Effective Deadline”);

 

(c) promptly prepare and file with the SEC such amendments and supplements to
the Registration Statement and any prospectus prepared in connection therewith
(the “Prospectus “) as may be necessary to keep the Registration Statement
effective until (the “Effectiveness Period”) the earliest of (i) two years after
the effective date of the Registration Statement, or (ii) such time as the
Registrable Securities become eligible for resale by non-affiliates pursuant to
Rule 144(k) under the Securities Act or any other rule of similar effect, or
(iii) such time as all of the Registrable Securities have been sold pursuant to
the Registration Statement;

 

(d) so long as the Registration Statement is effective covering the resale of
the Registrable securities owned by the Buyer, furnish to the Buyer with respect
to the Shares registered under the Registration Statement (and to each
underwriter, if any, of such Shares) such number of copies of prospectuses and
such other documents as the Buyer may reasonably request, in order to facilitate
the public sale or other disposition of all or any of the Registrable Securities
by the Buyer;

 

10

 

 

(e) file documents required of the Company for normal Blue Sky clearance in
states specified in writing by the Buyer; provided, however, that the Company
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented;

 

(f) bear all reasonable expenses in connection with the procedures in paragraphs
(a) through (e) of this Section 8.1 and the registration of the Registrable
Securities pursuant to the Registration Statement, other than fees and expenses,
if any, of counsel or other advisers to the Buyers (in each case except as
otherwise provided herein) or underwriting discounts, brokerage fees and SECs
incurred by the Buyers, if any, in connection with the offering pursuant to the
Registration Statement;

 

(g) file a Form D with respect to offer and sale of the Shares to the Buyer as
required under Regulation D under the Securities Act and to provide a copy
thereof to the Buyer promptly after filing; and

 

(h) file, not later than the next business day after the Closing, a Current
Report on Form 8-K with the SEC disclosing all material terms of the
transactions contemplated hereby in accordance with the applicable SEC rules and
regulations.

 

8.2 Transfer of Shares. The Buyer agrees that it will not effect any disposition
of the Shares or its right to purchase the Shares that would constitute a sale
within the meaning of the Securities Act or any applicable state securities
laws, except as contemplated in the Registration Statement or as otherwise
permitted by law, and that it will promptly notify the Company of any changes in
the information set forth in the Registration Statement regarding the Buyer or
its plan of distribution.

 

8.3 Indemnification. For the Purpose of this Section 8.3:

 

(i) the term “Buyer/Affiliate” shall mean any affiliate of the Buyer, including
a transferee of the Shares from the Buyer who is an affiliate of the Buyer, and
any person who controls the Buyer or any affiliate of the Buyer within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act;
and

 

(ii) the term “Registration Statement” shall include any preliminary prospectus,
final prospectus, free writing prospectus, exhibit, supplement or amendment
included in or relating to, and any document incorporated by reference in, the
Registration Statement.

 

(a) The Company agrees to indemnify and hold harmless the Buyer and each
Buyer/Affiliate against any losses, claims, damages, liabilities or expenses,
joint or several, to which the Buyer or Buyer/Affiliate may become subject,
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the prior
written consent of the Company), insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement, including the
Prospectus, financial statement and schedules, and all other documents files as
a part thereof, as amended at the time of effectiveness of the Registration
Statement, including any information deemed to be a part thereof as of the time
of effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to Rules
430B, 430C, or 434, of the Rules and Regulations, or the Prospectus, in the form
first filed with the SEC pursuant to Rule 424(b) of the Rules and Regulations,
or filed as part of the Registration Statement at the time of effectiveness if
no Rule 424(b) filing is required , or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state in any
of them a material fact required to be stated therein or necessary to make the
statements in any of them, in light of the circumstances under which they were
made, not misleading, or arise out of or are based in whole or in part on any
breach by the Company of the representations or warranties of the Company
contained in this Agreement, or any failure of the Company to perform its
obligations hereunder or under law, and will promptly reimburse the Buyer and
each such Buyer/Affiliate for any legal and other expenses as such expenses are
reasonably incurred by the Buyer or such Buyer/Affiliate in connection with
investigating, defending or preparing to defend, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the Company will not be liable for amounts paid in settlement of
any such loss, claim damage, liability or action if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld, and, provided further, that the Company will not be liable in any such
case to the extent that any such loss, claim, damage, liability, action or
expense arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Prospectus or any amendment or supplement thereto in reliance upon and in
conformity with written information furnished to the Company by the Buyer, or
(ii) the failure of the Buyer to comply with the covenants and agreements
contained in this 8.2, or (iii) the breach by the Buyer of any covenant,
representation or warranty made by the Buyer herein, or (iv) any statement or
omission in any Prospectus that is corrected in any subsequent Prospectus that
was delivered to the Buyer prior to the pertinent sale or sales by the Buyer, or
(v) any violation by the Buyer of any applicable federal or state securities
laws, rule or regulations.

 

11

 

 

(b) The Buyer will severally, but not jointly with the other Buyers, indemnify
and hold harmless the Company, each of its directors, each of its officers,
counsel, employees, and agents, including such officers who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages, liabilities or expenses to which the
Company, each of its directors, each of its officers, counsel, employees, and
agents and each such controlling person may become subject, under the Securities
Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, but only if such settlement is effected with the written consent of
the Buyer) insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based upon
(i) any failure to comply with the covenants and agreements contained in 8.2
hereof, or (ii) the breach by the Buyer of any agreement, covenant,
representation or warranty made by the Buyer herein, or (iii) any untrue or
alleged untrue statement of any material fact contained in the Registration
Statement, the Prospectus, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements in the Registration
Statement, the Prospectus or any amendment or supplement thereto not misleading
in light of the circumstances under which they were made, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Prospectus, or any amendment or supplement thereto, in reliance
upon and in conformity with written information furnished to the Company by the
Buyer expressly for use therein, and will reimburse the Company, each of its
directors, each of its officers, counsel, employees, and agents and each such
controlling person for any legal and other expense reasonably incurred by the
Company, each of its directors, each of its officers, counsel, employees, and
agents and each such controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action.

 

(c) Promptly after receipt by an indemnified party under this Section 8.3 of
notice of the threat or commencement of any action, indemnifiable hereunder such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 8.3, promptly notify the indemnifying
party in writing thereof; but the omission so to notify the indemnifying party
will not relieve it from any liability which it may have to any indemnified
party for contribution or otherwise under the indemnity agreement contained in
this Section 8.3 to the extent it is not prejudiced as a result of such failure.
In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded, based on an opinion of
counsel reasonably satisfactory to the indemnifying party, that there may be a
conflict of interest between the positions of the indemnifying party and the
indemnified party in conducting the defense of any such action or that there may
be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of its election to assume
the defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 8.3 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, reasonably
satisfactory to such indemnifying party, representing all, of the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of the indemnifying party. In no event shall
any indemnifying party be liable in respect of any amounts paid in settlement of
any action Unless the indemnifying party shall have approved in writing the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnification could have been sought hereunder by such indemnified party from
all liability on claims that are the subject matter of such proceeding.

 

(d) If the indemnification provided for in this Section 8.3 is required by its
terms but is for any reason held by a court of competent jurisdiction to be
unavailable to or otherwise insufficient to hold harmless an indemnified party
under paragraphs (a), (b) or (c) of this Section 8.3 in respect to any losses,
claims, damages, liabilities or expenses referred to herein, then each
applicable indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of any losses, claims, damages, liabilities
or expenses referred to herein (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Buyer from the
private placement of Shares hereunder or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but the relative fault of the Company and the Buyer in connection with the
statements or omissions or inaccuracies in the representations and warranties in
this Agreement and/or the Registration Statement which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The respective relative benefits received by the
Company on the one hand and each Buyer on the other shall be deemed to be in the
same proportion as the amount paid by such Buyer to the Company pursuant to this
Agreement for the Shares purchased by such Buyer that were sold pursuant to the
Registration Statement bears to the difference between the amount such Buyer
paid for the Shares that were sold pursuant to the Registration Statement and
the amount received by such Buyer from such sale. The relative fault of the
Company, on the one hand, and each Buyer on the other shall be determined by
reference to, among other things, whether the untrue or alleged statement of the
material fact or the omission or alleged omission to state a material fact or
the inaccurate or the alleged inaccurate representation and/or warranty relates
to information supplied by the Company or by such Buyer and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omissions. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
paragraph (c) of this Section8.3, any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim. The provisions set forth in paragraph (c) of this Section8.3 with
respect to the notice of the threat or commencement of any threat or action
shall apply if a claim for contribution is to be made under this paragraph (d);
provided, however, that no additional notice shall be required with respect to
any threat or action for which notice has been given under paragraph (c) for
purposes of indemnification. The Company and each Buyer agree that it would not
be just and equitable if contribution pursuant to this Section 8.3 were
determined solely by pro rata allocation (even if the Buyers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this paragraph.

 

12

 

 

8.4 Termination of Conditions and Obligations. The restrictions imposed by this
Section 8 upon the transferability of the Shares shall cease and terminate as to
any particular number of Shares upon the earlier of (i) the passage of two years
from the effective date of the Registration Statement covering such Registrable
Securities (unless the Buyer is then, or was during the preceding three months,
an affiliate (as defined in Rule 144 promulgated under the Securities Act) of
the Company and (ii) such time as an opinion of counsel satisfactory in form and
substance to the Company shall have been rendered to the effect that such
conditions are not necessary in order to comply with the Securities Act.

 

8.5 Information Available. The Company, upon the reasonable request of the Buyer
and with prior notice, will be available to the Buyer or a representative
thereof at the Company’s headquarters to discuss information relevant for
disclosure in the Registration Statement covering the Registrable Securities and
will otherwise cooperate with the Buyer when conducting an investigation for the
purpose of reducing or eliminating the Buyer’s exposure to liability under the
Securities Act, including the reasonable production of information at the
Company’s headquarters, subject to appropriate confidentiality limitations.

 

9. GOVERNING LAW: MISCELLANEOUS.

 

(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Florida without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard exclusively in federal or state court sitting in
Saint Lucie County, Florida, and expressly consent to the jurisdiction and venue
of the Circuit Court sitting in 19th Judicial Circuit Court of Saint Lucie
County, Florida and the United States District Court for the Southern District
of Florida in Ft. Pierce, Florida for the adjudication of any civil action
asserted pursuant to this paragraph.

 

(b) Irrevocable Subscription. Each of the Buyers hereby acknowledges and agrees
that the subscription hereunder is irrevocable by such Buyer, except as required
by applicable law, and that this Agreement shall survive the death or disability
of the Buyer and shall be binding upon and inure to the benefit of the parties
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns. If the Buyer is more than one person, the obligations of
the Buyer hereunder shall be joint and several and the agreements,
representations, warranties, and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives, and permitted assigns.

 

(c) Expenses. Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraises or others engaged
by such party) in connection with this Agreement and, except as otherwise set
forth herein, the transactions contemplated hereby.

 

(d) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. Facsimile and e-mailed copies of signatures shall
be deemed to be originals for purposes of the effectiveness of this Agreement.

 

(e) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

13

 

 

(g) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyer(s), the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein
(including any term sheet), and this Agreement, and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.

 

(h) Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
upon receipt when sent by U.S. certified mail, return receipt requested, or (iv)
one (1) day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 

If to the Company, to:  

PULSE EVOLUTION CORPORATION

10521 SW Village Center Drive, Suite 200

Port St. Lucie, FL 34987

Attention: Frank Patterson, Chief Executive Officer

Facsimile: (772) 345-4101

      With a copy to (which copy should not constitute a notice hereunder):  

Eavenson, Fraser, Lunsford & Evans, PL

2000 PGA Boulevard, Suite 3200

Palm Beach Gardens, FL 33408

Attn: Bradley B. Eavenson, Esq.

Facsimile: (561) 626-1042

 

If to the Buyer(s), to its address and facsimile number set forth on the Buyer
Signature Page affixed hereto. Each party shall provide five (5) days’ prior
written notice to the other party of any change in address or facsimile number.

 

(i) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.

 

(j) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(k) Publicity. The Company shall have the right to approve, before issuance any
press release or any other public statement with respect to the transactions
contemplated hereby made by any other party; and the Company shall be entitled,
without the prior approval of any Buyer, to issue any press release or other
public disclosure with respect to such transactions required under applicable
securities or other laws or regulations or as it otherwise deems appropriate.

 

(l) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(n) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Buyer and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.

 

14

 

 

(o) ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

  What is money laundering?   How big is the problem and why is it important?  
       

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002, all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.



  Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.   The use
of the U.S. financial system by criminals to facilitate terrorism or other
crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at US$1 trillion a year.           To help you understand these
efforts, we want to provide you with some information about money laundering and
our steps to implement the USA PATRIOT Act.        

 

What are we required to do to eliminate money laundering?   Under new rules
required by the USA PATRIOT Act, our anti-money laundering program must
designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with the new laws.   As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 

[Signature Page Follows]

 

15

 

 

IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

  COMPANY:   PULSE EVOLUTION CORPORATION

 

  By:   Name:     Title:  

 

  BUYERS:       The Buyers executing the Signature Page and the Subscription
Documents in the form attached hereto as Annex A and delivering the same to the
Company or its agents shall be deemed to have executed this Agreement and agreed
to the terms hereof.

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

 

 

 

Annex A

 

Buyer Signature Page

to

Securities Purchase Agreement

 

The undersigned, desiring to: (i) enter into the Securities Purchase Agreement,
dated as of _________ ___, 2014 (the “Securities Purchase Agreement”), between
the undersigned, PULSE EVOLUTION CORPORATION, a Nevada corporation (the
“Company”), and the other parties thereto, in or substantially in the form
furnished to the undersigned, and (ii) purchase the Shares of the Company as set
forth below, hereby agrees to purchase such Shares from the Company and further
agrees to join the Securities Purchase Agreement, with all the rights and
privileges pertaining thereto, and to be bound in all respects by the terms and
conditions thereof. The undersigned specifically acknowledges having read the
representations section in the Securities Purchase Agreement entitled “Buyer’s
Representations and Warranties,” and hereby represents that the statements
contained therein are complete and accurate with respect to the undersigned as a
Buyer.

 

The Buyer hereby elects to purchase ________ Shares at a price of $__________
per share for a total purchase price of $____________ (to be completed by the
Buyer) under the Securities Purchase Agreement.

 

BUYER (individual)   BUYER (entity)                 Signature   Name of Entity  
              Print Name   Signature               Print Name:       Signature
(if Joint Tenants or Tenants in Common)   Title:  

 

Address of Principal Residence:   Address of Executive Offices:                
                Social Security Number(s):   IRS Tax Identification Number:    
                  Telephone Number:   Telephone Number:                    
Facsimile Number:   Facsimile Number:                         E-mail Address:  
E-mail Address:                  

 

 

 

 

SCHEDULE I

 

SCHEDULE OF BUYERS

 

Name   No. of Shares   Amount of
Subscription                                                                    
                                                                               
                                         

 

 

 

 

PULSE EVOLUTION CORPORATION

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial                     I have a net worth of at least US$1 million either
individually or through aggregating my individual holdings and those in which I
have a joint, community property or other similar shared ownership interest with
my spouse. (For purposes of calculating your net worth under this paragraph, (a)
your primary residence shall not be included as an asset; (b) indebtedness
secured by your primary residence, up to the estimated fair market value of your
primary residence at the time of your purchase of the securities, shall not be
included as a liability (except that if the amount of such indebtedness
outstanding at the time of your purchase of the securities exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of your primary residence, the amount of such excess shall be included as a
liability); and (c) indebtedness that is secured by your primary residence in
excess of the estimated fair market value of your primary residence at the time
of your purchase of the securities shall be included as a liability.)        
Initial                     I have had an annual gross income for the past two
years of at least US$200,000 (or US$300,000 jointly with my spouse) and expect
my income (or joint income, as appropriate) to reach the same level in the
current year.         Initial                     I am a director or executive
officer of PULSE EVOLUTION CORPORATION.

 

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial                     The investor certifies that it is a partnership,
corporation, limited liability company or business trust that is 100% owned by
persons who meet at least one of the criteria for Individual Investors set forth
above.         Initial                     The investor certifies that it is a
partnership, corporation, limited liability company or business trust that has
total assets of at least US$5 million and was not formed for the purpose of
investing the Company.         Initial                     The investor
certifies that it is an employee benefit plan whose investment decision is made
by a plan fiduciary (as defined in ERISA §3(21)) that is a bank, savings and
loan association, insurance company or registered investment advisor.        
Initial                     The investor certifies that it is an employee
benefit plan whose total assets exceed US$5,000,000 as of the date of this
Agreement.         Initial                     The undersigned certifies that it
is a self-directed employee benefit plan whose investment decisions are made
solely by persons who meet at least one of the criteria for Individual
Investors.         Initial                     The investor certifies that it is
a U.S. bank, U.S. savings and loan association or other similar U.S. institution
acting in its individual or fiduciary capacity.         Initial
                    The undersigned certifies that it is a broker-dealer
registered pursuant to §15 of the Securities Exchange Act of 1934.        
Initial                     The investor certifies that it is an organization
described in §501(c)(3) of the Internal Revenue Code with total assets exceeding
US$5,000,000 and not formed for the specific purpose of investing in the
Company.         Initial                     The investor certifies that it is a
trust with total assets of at least US$5,000,000, not formed for the specific
purpose of investing in the Company, and whose purchase is directed by a person
with such knowledge and experience in financial and business matters that such
person is capable of evaluating the merits and risks of the prospective
investment.         Initial                     The investor certifies that it
is a plan established and maintained by a state or its political subdivisions,
or any agency or instrumentality thereof, for the benefit of its employees, and
which has total assets in excess of US$5,000,000.         Initial
                    The investor certifies that it is an insurance company as
defined in §2(13) of the Securities Act of 1933, or a registered investment
company.

 

 

 

 

PULSE EVOLUTION CORPORATION

 

For Non-U.S. Person Investors

(all Investors who are not a U.S. Person must INITIAL this section):

 

Initial   The investor is not a “U.S. Person” as defined in Regulation S; and
specifically the investor is not:           A.   a natural person resident in
the United States of America, including its territories and possessions (“United
States”);           B.   a partnership or corporation organized or incorporated
under the laws of the United States;           C.   an estate of which any
executor or administrator is a U.S. Person;           D.   a trust of which any
trustee is a U.S. Person;           E.   an agency or branch of a foreign entity
located in the United States;           F.   a non-discretionary account or
similar account (other than an estate or trust) held by a dealer or other
fiduciary for the benefit or account of a U.S. Person;           G.   a
discretionary account or similar account (other than an estate or trust) held by
a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; or           H.   a partnership or corporation:
(i) organized or incorporated under the laws of any foreign jurisdiction; and
(ii) formed by a U.S. Person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

       

And, in addition:

 



  I.   the investor was not offered the securities in the United States;        
  J.   at the time the buy-order for the securities was originated, the investor
was outside the United States; and           K.   the investor is purchasing the
securities for its own account and not on behalf of any U.S. Person (as defined
in Regulation S) and a sale of the securities has not been pre-arranged with a
purchaser in the United States.

  

 

 

 

PULSE EVOLUTION CORPORATION

Investor Profile

(Must be completed by Investor)

 

Section A - Personal Investor Information

 

Investor Name(s):         Individual executing Profile or Trustee:        
Social Security Numbers / Federal I.D. Number:  

 

Date of Birth:     Marital Status:               Joint Party Date of Birth:    
Investment Experience (Years):                 Annual Income:     Liquid Net
Worth:    

 

Net Worth*:      

 

Tax Bracket: _____ 15% or below _____ 25% - 27.5% _____ Over 27.5%  

 

Home Street Address:         Home City, State & Zip Code:    

 

Home Phone:   Home Fax:   Home Email:    

 

Employer:         Employer Street Address:           Employer City, State & Zip
Code:  

 

Bus. Phone:   Bus. Fax:   Bus. Email:  

 

Type of Business:         Outside Broker/Dealer:  

 

Section B – Certificate Delivery Instructions

 

                  Please deliver certificate to the Employer Address listed in
Section A.                       Please deliver certificate to the Home Address
listed in Section A.                       Please deliver certificate to the
following address:  ______________________________

 

Section C – Form of Payment –Wire Transfer

 

                  Wire funds from my outside account according to Section 1(a)
of the Securities Purchase Agreement.

 

Please check if you are a FINRA member or affiliate of a FINRA member firm: ____

 

      Investor Signature   Date  

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability

 

 

 

 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. We will ask you for your name, address, date of birth and
other information that will allow us to identify you. We will ask to see a
non-expired valid issued government identification, such as your driver’s
license or other identifying documents. Until you provide the information or
documents we need, we may not be able to effect any transactions for you.

 

 

 

 

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

 

INVESTOR NAME:             LEGAL ADDRESS:             SSN# or TAX ID# OF
INVESTOR:      

 

FOR INVESTORS WHO ARE INDIVIDUALS:

 

YEARLY INCOME:   AGE:    

 

NET WORTH (excluding value of primary residence):           OCCUPATION:        
  ADDRESS OF EMPLOYER:                       INVESTMENT OBJECTIVE(S):  

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1. Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

  Current Driver’s License or Valid Passport or Identity Card   (Circle one or
more)

 

2. If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3. Please advise where the funds were derived from to make the proposed
investment:

 

  Investments Savings Proceeds of Sale   Other ____________   (Circle one or
more)

 

Signature:         Print Name:         Title (if applicable):         Date:  

 

 

 

 

Schedule 3(a)

Subsidiaries of the Company

 

Pulse Entertainment Corporation, a Delaware corporation

 

Schedule 3(c)

Outstanding Options, Warrants, Etc.

 

The Company plans to create a standard employee incentive stock option plan that
will result in dilution to all shareholders by approximately 10% of the total
outstanding shares of the company. The amount of stock options, or restricted
stock grants, available under the plan may change, from time to time, at the
discretion of the compensation committee of the Board of Directors, as approved
by the full vote of the Board of Directors.

 

Schedule 3(e)

Conflicts

 

None.

 

Schedule 3(f)

Litigation

 

On May 29, 2014, Hologram USA, Inc., Musion Das Hologram Limited and Uwe Maass
(the “Plaintiffs”) filed a amended complaint in the U.S. District Court for the
District of Nevada (Case No. 2:14-cv-00772-GMN-NJK). The complaint alleges that
Pulse Evolution Corporation, Pulse Entertainment Corporation, John Textor, Dick
Clark Productions, Inc., John Branca and John McClain, as executors of the
Estate of Michael J. Jackson, MJJ Productions, Inc. Musion Events, Ltd. Musion
3D, Ltd., William James Rock and Ian Christopher O’Connell (collectively, the
“Defendants”) infringed on the Plaintiffs’ patent rights in connection with a
musical performance at the 2014 Billboard Music Awards in Las Vegas Nevada
featuring an image of the late Michael Jackson. The complaint seeks an order of
the Court temporarily and permanently enjoining the Defendants from carrying out
the Michael Jackson performance, a judgment for infringement, damages,
attorneys’ fees and costs. Plaintiffs’ Emergency Motion for Temporary
Restraining Order filed in connection with its May 15, 2014 complaint was denied
on May 16, 2014.

 

Schedule 3(k)

Intellectual Property Rights

 

See Form 8K filed on ______, 2014.

 

On May 29, 2014, Hologram USA, Inc., Musion Das Hologram Limited and Uwe Maass
(the “Plaintiffs”) filed a amended complaint in the U.S. District Court for the
District of Nevada (Case No. 2:14-cv-00772-GMN-NJK). The complaint alleges that
Pulse Evolution Corporation, Pulse Entertainment Corporation, John Textor, Dick
Clark Productions, Inc., John Branca and John McClain, as executors of the
Estate of Michael J. Jackson, MJJ Productions, Inc. Musion Events, Ltd. Musion
3D, Ltd., William James Rock and Ian Christopher O’Connell (collectively, the
“Defendants”) infringed on the Plaintiffs’ patent rights in connection with a
musical performance at the 2014 Billboard Music Awards in Las Vegas Nevada
featuring an image of the late Michael Jackson. The complaint seeks an order of
the Court temporarily and permanently enjoining the Defendants from carrying out
the Michael Jackson performance, a judgment for infringement, damages,
attorneys’ fees and costs. Plaintiffs’ Emergency Motion for Temporary
Restraining Order filed in connection with its May 15, 2014 complaint was denied
on May 16, 2014.

 

 

 

 

Schedule 3(m)

Title

 

See Form 8K filed on ______, 2014.

 

On May 29, 2014, Hologram USA, Inc., Musion Das Hologram Limited and Uwe Maass
(the “Plaintiffs”) filed a amended complaint in the U.S. District Court for the
District of Nevada (Case No. 2:14-cv-00772-GMN-NJK). The complaint alleges that
Pulse Evolution Corporation, Pulse Entertainment Corporation, John Textor, Dick
Clark Productions, Inc., John Branca and John McClain, as executors of the
Estate of Michael J. Jackson, MJJ Productions, Inc. Musion Events, Ltd. Musion
3D, Ltd., William James Rock and Ian Christopher O’Connell (collectively, the
“Defendants”) infringed on the Plaintiffs’ patent rights in connection with a
musical performance at the 2014 Billboard Music Awards in Las Vegas Nevada
featuring an image of the late Michael Jackson. The complaint seeks an order of
the Court temporarily and permanently enjoining the Defendants from carrying out
the Michael Jackson performance, a judgment for infringement, damages,
attorneys’ fees and costs. Plaintiffs’ Emergency Motion for Temporary
Restraining Order filed in connection with its May 15, 2014 complaint was denied
on May 16, 2014.

 

Schedule 3(o)

Tax Status

 

None.

 

Schedule 3(p)

Certain Transactions

 

See 10Q for the period end January 31, 2014

See Form 8K filed on ______, 2014

 

Schedule 3(q)

Rights of First Refusal

 

None.

 

 

 

 